


Exhibit 10.1
CENTENE CORPORATION
2012 Stock Incentive Plan, As Amended


1.    Purpose
 
The purpose of this 2012 Stock Incentive Plan (the “Plan”) of Centene
Corporation, a Delaware corporation (the “Company”), is to advance the interests
of the Company's stockholders by enhancing the Company's ability to attract,
retain and motivate persons who make (or are expected to make) important
contributions to the Company, by providing such persons with equity ownership
opportunities and performance-based incentives and thereby better aligning the
interests of such persons with those of the Company's stockholders. Except where
the context otherwise requires, the term “Company” shall include any of the
Company's present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).
 
2.    Eligibility
 
All of the Company's employees, officers, directors, consultants and advisors
are eligible to be granted options, restricted stock, restricted stock units,
stock appreciation rights and any other stock based awards (each, an “Award”)
under the Plan. Each person who has been granted an Award under the Plan shall
be deemed a “Participant.”
 
3.       Administration and Delegation


(a)
Administration by Compensation Committee of the Board of Directors. The Plan
will be administered by the Compensation Committee of the Board. The
Compensation Committee shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable, provided that awards to a director may only be
recommended by a committee comprised solely of independent directors.  Awards
made to the CEO must be approved by a majority of independent directors of the
Board. The Compensation Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by the Compensation
Committee shall be made in the Compensation Committee's sole discretion and
shall be final and binding on all persons having or claiming any interest in the
Plan or in any Award. No director or person acting pursuant to the authority
delegated by the Compensation Committee shall be liable for any action or
determination relating to or under the Plan made in good faith.



(b)
Appointment of Committees. To the extent permitted by applicable law, the
Compensation Committee may delegate any or all of its powers under the Plan to
one or more committees or subcommittees of the Board (a “Committee”). All
references in the Plan to the “Compensation Committee” shall mean the
Compensation Committee or a subcommittee or the executive officers referred to
in Section 3(c) to the extent that the Compensation Committee's powers or
authority under the Plan have been delegated to such Committee or executive
officers.



(c)
Delegation to Executive Officers. To the extent permitted by applicable law, the
Compensation Committee may delegate to one or more executive officers of the
Company the power to grant Awards to employees or officers of the Company or any
of its present or future subsidiary corporations and to exercise such other
powers under the Plan as the Compensation Committee may determine, provided that
the Compensation Committee shall fix the terms of the Awards to be granted by
such executive officers (including the exercise price of such Awards, which may
include a formula by which the exercise price will be determined) and the
maximum number of shares subject to Awards that the executive officers may
grant; provided further, however, that no executive officer shall be authorized
to grant Awards to any “executive officer” of the Company, as defined by Rule
3b-7 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or to any “officer” of the Company (as defined by Rule 16a-1 under the Exchange
Act).

 
4.      Stock Available for Awards
 
(a)
Number of Shares. Subject to adjustment under Section 7, Awards may be made
under the Plan for up to 5,148,503 shares of common stock, $.001 par value per
share, of the Company (“Common Stock”) (consisting of (i) 2,300,000 shares of
Common Stock initially allocated, (ii) 920,541 shares of Common Stock available
for grant under the 2003





--------------------------------------------------------------------------------




Stock Incentive Plan that were previously cancelled and converted to shares
available under the 2012 Stock Incentive Plan, (iii) 177,962 shares of Common
Stock that were previously subject to an outstanding award under our 2003 Stock
Incentive Plan that were cancelled, terminated, expired, or lapsed, and (iv)
1,750,000 shares of Common Stock being approved in connection with this
amendment). In addition, shares that are subject to an outstanding award under
our 2003 Stock Incentive Plan that in the future are cancelled, terminated,
expire, or lapse shall be added to and become available under the 2012 Plan.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares. For purposes of counting the number of
shares available for the grant of Awards under the Plan,
 
(1)
shares of Common Stock covered by SARs (as hereinafter defined) shall be counted
against the number of shares available for the grant of Awards under the Plan;
provided that independent SARs (as hereinafter defined) that may be settled in
cash only shall not be so counted;

 
(2)
if any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price or for a nominal amount pursuant to a
contractual repurchase right) , the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan; provided,
however, in the case of Incentive Stock Options (as hereinafter defined), the
foregoing shall be subject to any limitations under the Code;

 
(3)
shares of Common Stock tendered to the Company by a Participant to (A) purchase
shares of Common Stock upon the exercise of an Award or (B) satisfy tax
withholding obligations (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards under the Plan; and

 
(4)
shares subject to awards granted under the Plan through the settlement,
assumption or substitution of outstanding awards, or through obligations to
grant future awards, as a condition of the Company acquiring another entity
(“Acquisition Awards”) shall not be counted against the number of shares
available for the grant of Awards under the Plan.

 
(b)
Sub-limits. Subject to adjustment under Section 8, the following sub-limits on
the number of shares subject to Awards shall apply:

 
(1)
Per-Participant Limit. The maximum number of shares of Common Stock with respect
to which Awards, including options and stock appreciation rights, may be granted
to any Participant under the Plan shall be 500,000 per calendar year. For
purposes of the foregoing limit, the combination of an Option in tandem with a
SAR shall be treated as a single Award. The per-Participant limit described in
this Section 4(b)(1) shall be construed and applied consistently with Section
162(m) of the Code or any successor provision thereto (“Section 162(m)”).

 
5.      Stock Options
 
(a)
General. The Compensation Committee may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”

 
(b)
Incentive Stock Options. An Option that the Compensation Committee intends to be
an “incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Centene Corporation, any of
Centene Corporation's present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option.

 
(c)
Exercise Price. The Compensation Committee shall establish the exercise price at
the time each Option is granted and specify it in the applicable option
agreement, provided, however, that the exercise price shall be not less than
100% of the fair market value of the Common Stock, as determined by the
Compensation Committee, at the time





--------------------------------------------------------------------------------




the Option is granted.
 
(d)
Duration of Options. Each Option shall be exercisable at such times and subject
to such terms and conditions as the Compensation Committee may specify in the
applicable option agreement, provided, however, that no Option will be granted
for a term in excess of 10 years.

 
(e)
Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Compensation Committee
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised.

 
(f)
Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

 
(1)
in cash or by check, payable to the order of the Company;

 
(2)
except as the Compensation Committee may, in its sole discretion, otherwise
provide in an option agreement, by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

 
(3)
when the Common Stock is registered under the Exchange Act, by delivery of
shares of Common Stock owned by the Participant valued at their fair market
value as determined by (or in a manner approved by) the Compensation Committee
(“Fair Market Value”), provided such method of payment is then permitted under
applicable law;

 
(4)
such other lawful consideration as the Compensation Committee may determine in
its sole discretion, provided that (i) at least an amount equal to the par value
of the Common Stock being purchased shall be paid in cash and (ii) no such
consideration shall consist in whole or in part of a promissory note or other
evidence of indebtedness; or

 
(5)
by any combination of the above permitted forms of payment.

 
(g)
Substitute Options. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Compensation Committee may grant Options in substitution for any
options or other stock or stock-based Awards granted by such entity or an
affiliate thereof. Substitute Options may be granted on such terms as the
Compensation Committee deems appropriate in the circumstances, notwithstanding
any limitations on Options contained in the other sections of this Section 5 or
in Section 2.

 
6.   
Restricted Stock; Restricted Stock Units; Other Stock Based Awards

 
(a)
Grants. The Compensation Committee may grant Awards entitling recipients to
acquire shares of Common Stock (“Restricted Stock”), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares or repurchase
of such shares for a nominal amount if issued at no cost) from the recipient in
the event that conditions specified by the Compensation Committee in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Compensation Committee for such
Award. Instead of granting Awards for Restricted Stock, the Compensation
Committee may grant Awards entitling the recipient to receive shares of Common
Stock to be delivered in the future (“Restricted Stock Units”) subject to such
terms and conditions on the delivery of the shares of Common Stock as the
Compensation Committee shall determine (each Award for Restricted Stock or
Restricted Stock Units, a “Restricted Stock Award”). The Compensation Committee
may also permit an exchange of unvested shares of Common Stock that have already
been delivered to a Participant for an instrument evidencing the right to future
delivery of Common Stock at such time or times, and on such conditions, as the
Compensation Committee shall specify.  In addition, the Compensation Committee
may issue an Award that has a value based on the value of shares, including but
not limited to grants of stock and grants of rights to receive stock in the
future (“Other Stock Based Awards”).

 




--------------------------------------------------------------------------------




(b)
Terms and Conditions.

 
(1)
The Compensation Committee shall determine the terms and conditions of any such
Restricted Stock Award, including the conditions for repurchase (or forfeiture)
and the issue price, if any.  The Compensation Committee shall also determine
the terms and conditions of any Other Stock Based Awards.  The Compensation
Committee may issue an Other Stock Based Award which includes, but is not
limited to, the right to receive upon grant fully vested shares of stock.

 
(2)
If the Compensation Committee determines to grant any Restricted Stock Awards
designed to satisfy the requirements of Section 162(m)(4)(C) of the Code with
respect to remuneration payable to a covered employee as defined in Section
162(m)(3) of the Code (“Covered Employee”) solely on account of one or more
performance goals (“Performance Goals”) to be achieved during a performance
period (“Performance Period”), the following requirements shall apply:

 
(A)
(i)    The Performance Goals upon which the payment or vesting of an Award to a
Covered Employee pursuant to this Section 6(b)(2) shall be limited to the
following performance measures (“Performance Measures”):

 
(a)
net earnings or net income (before or after taxes),

 
(b)
earnings per share,

 
(c)
net sales or revenue growth,

 
(d)
net operating profit (before and after taxes),

 
(e)
return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue),

 
(f)
cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment),

 
(g)
earnings before or after taxes, interest, depreciation, and/or amortization,

 
(h)
gross or operating margins,

 
(i)
productivity ratios,

 
(j)
share price (including, but not limited to, growth measures and total
shareholder return),

 
(k)
expense targets,

 
(l)
margins,



(m)
operating efficiency,



(n)
market share,

 
(o)
customer satisfaction,

 
(p)
working capital targets, and

 
(q)
economic value added (net operating profit after tax minus (the sum of capital
multiplied by the cost of capital)).

 
(ii)
As the Compensation Committee may deem appropriate:

 
(a)
any of the foregoing Performance Measure(s) may be used to measure the
performance of the Company, a subsidiary, and/or affiliate of the Company as a
whole or any business





--------------------------------------------------------------------------------




unit of the Company, subsidiary, and/or affiliate or any combination thereof
during the Performance Period;
 
(b)
any of the foregoing Performance Measures may be used to compare the performance
of the Company, a subsidiary and/or affiliate of the Company as a whole or any
business unit of the Company, subsidiary and/or affiliate to the performance of
a group of comparator companies, or published or special index that the
Compensation Committee, in its sole discretion, deems appropriate; and

 
(c)
the Compensation Committee may select Performance Measure (j) above as compared
to various stock market indices.

 
(iii)
The Compensation Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period:

 
(a)
asset write-downs,

 
(b)
litigation or claim judgments or settlements,

 
(c)
the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results,

 
(d)
any reorganization and restructuring programs,

 
(e)
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management's discussion and analysis of financial
condition and results of operations appearing in the Company's annual report to
shareholders for the applicable year,

 
(f)
acquisitions or divestitures, and

 
(g)
foreign exchange gains and losses.

 
Such inclusions or exclusions shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
 
(B)
The Performance Period for any Award pursuant to this Section 6(b)(2) shall not
be less than one taxable year of the Company.

 
(C)
The maximum number of shares the Compensation Committee may grant to a Covered
Employee during a taxable year of the Company pursuant to this Section 6(b)(2)
shall be 500,000 shares.

 
(D)
The Performance Goals for any Award pursuant to this Section 6(b)(2) shall be
memorialized in writing and furnished to affected Covered Employees not later
than 90 days after the beginning of the Performance Period to which they apply.

 
(E)
The Compensation Committee shall certify in writing the accomplishment of the
Performance Goals related to an Award before the Award can become unconditional.

 
(F)
Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Compensation Committee shall retain the discretion to
adjust such Awards downward, either on a formula or discretionary basis or any
combination, as the Compensation Committee determines.

 
(G)
In the event that applicable tax and/or securities laws change to permit
Compensation Committee discretion to alter the governing Performance Measures
without obtaining shareholder approval of such changes, the Compensation
Committee shall have sole discretion to make such changes without obtaining
shareholder approval, provided the exercise of such discretion does not violate
Code Section 409A. In addition, in the event that the Compensation Committee
determines that it is advisable to





--------------------------------------------------------------------------------




grant Awards that shall not qualify as Performance-Based Compensation, the
Compensation Committee may make such grants without satisfying the requirements
of Code Section 162(m) and base vesting on Performance Measures other than those
set forth in this Section 6(b)(2).
 
(H)
Dividends shall not be paid on any unvested shares or units.

 
(I)
This Section 6(b)(2) is designed to comply with the requirements of Section
162(m)(4)(C) of the Code and regulations issued thereunder and all provisions of
this Section 6(b)(2) shall be applied consistent therewith.



(c)
Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award, if applicable, shall be registered in the name of the Participant
and, unless otherwise determined by the Compensation Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Compensation Committee, by
a Participant to receive amounts due or exercise rights of the Participant in
the event of the Participant's death (the “Designated Beneficiary”). In the
absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant's estate.

 
7.      Stock Appreciation Rights
 
(a)
General. A Stock Appreciation Right (“SAR”) is an Award entitling the holder,
upon exercise, to receive an amount in Common Stock determined by reference to
appreciation, from and after the date of grant, in the fair market value of a
share of Common Stock. The date as of which such appreciation or other measure
is determined shall be the exercise date.

 
(b)
Grants. SARs may be granted in tandem with, or independently of, Options granted
under the Plan. The Compensation Committee shall establish the exercise price at
the time each SAR is granted and specify it in the applicable SAR agreement,
provided, however, that the exercise price shall be not less than 100% of the
fair market value of the Common Stock, as determined by the Compensation
Committee, at the time the SAR is granted.

 
(1)
Tandem Awards. When SARs are expressly granted in tandem with Options, (i) the
SAR will be exercisable only at such time or times, and to the extent, that the
related Option is exercisable (except to the extent designated by the
Compensation Committee in connection with a Change in Control) and will be
exercisable in accordance with the procedure required for exercise of the
related Option; (ii) the SAR will terminate and no longer be exercisable upon
the termination or exercise of the related Option, except to the extent
designated by the Compensation Committee in connection with a Change in Control
and except that a SAR granted with respect to less than the full number of
shares covered by an Option will not be reduced until the number of shares as to
which the related Option has been exercised or has terminated exceeds the number
of shares not covered by the SAR; (iii) the Option will terminate and no longer
be exercisable upon the exercise of the related SAR; and (iv) the SAR will be
transferable only with the related Option.

 
(2)
Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the
Compensation Committee may specify in the SAR Award.

 
(c)
Exercise. SARs may be exercised by delivery to the Company of a written notice
of exercise signed by the proper person or by any other form of notice
(including electronic notice) approved by the Compensation Committee, together
with any other documents required by the Compensation Committee.

 
8.       Adjustments for Changes in Common Stock and Certain Other Events
 
(a)
Changes in Capitalization. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, reclassification of
shares, spin-off, any reorganization (whether or not such reorganization comes
within the definition of such term in Code Section 368) or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, (i) the number and class of securities available
under the Plan, (ii) the per-Participant limit set forth in Section 4(b), and
(iii) in the number and class of and/or price of shares of Common Stock subject
to outstanding Awards granted under the Plan, and (iv) the repurchase price per
share subject to each outstanding Restricted Stock Award shall be appropriately
adjusted by the Company (or substituted Awards may be made, if applicable) to
the extent the Compensation Committee shall





--------------------------------------------------------------------------------




determine, in good faith, that such an adjustment (or substitution) is necessary
and appropriate.
 
(b)
Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Compensation Committee shall upon written notice
to the Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Compensation Committee may specify the effect of
a liquidation or dissolution on any Restricted Stock Award granted under the
Plan at the time of the grant.

 
9.      General Provisions Applicable to Awards
 
(a)
Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided that the
Compensation Committee may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or family partnership established solely for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a
registration statement on Form S-8 for the registration of the sale of the
Common Stock subject to such Award under the Securities Act of 1933, as amended,
and provided further that the Company shall not be required to recognize any
such transfer until such time as the Participant and such permitted transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument in form and substance satisfactory to the Company confirming that
such transferee shall be bound by all of the terms and conditions of the Award.
References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees.

 
(b)
Documentation. Each Award shall be evidenced in such form (written, electronic
or otherwise) as the Compensation Committee shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

 
(c)
Compensation Committee Discretion. Except as otherwise provided by the Plan,
each Award may be made alone or in addition or in relation to any other Award.
The terms of each Award need not be identical, and the Compensation Committee
need not treat Participants uniformly.

 
(d)
Termination of Status. The Compensation Committee shall determine the effect on
an Award of the disability, death, retirement, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, the Participant's legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

 
(e)
Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Compensation Committee for payment of, any taxes required by
law to be withheld in connection with Awards to such Participant no later than
the date of the event creating the tax liability. Except as the Compensation
Committee may otherwise provide in an Award, when the Common Stock is registered
under the Exchange Act, Participants may satisfy such tax obligations in whole
or in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, that the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the Company's minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). The Company may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to a Participant.

 
(f)
Amendment of Award. The Compensation Committee may amend, modify or terminate
any outstanding Award, including but not limited to, substituting therefore
another Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant's consent to such action shall be required
unless the Compensation Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant, and would not cause adverse tax consequences to the Participant
under Section 409A of the Code.

 
(g)
Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company's





--------------------------------------------------------------------------------




counsel, all other legal matters in connection with the issuance and delivery of
such shares have been satisfied, including any applicable securities laws and
any applicable stock exchange or stock market rules and regulations, and (iii)
the Participant has executed and delivered to the Company such representations
or agreements as the Company may consider appropriate to satisfy the
requirements of any applicable laws, rules or regulations.
 
(h)
Vesting of Awards. No more than 10% of the total time vested Awards granted,
other than a director Award or an Acquisition Award, granted under the Plan to
any employee of the Company may vest or become exercisable in increments greater
than one-third of the total Award in any period of twelve consecutive months
following the date of grant.

 
(i)
Repricing of Awards. Unless such action is approved by the Company's
stockholders and does not cause an Award to become subject to Section 409A of
the Code: (1) no outstanding Award granted under the Plan may be amended to
provide for an exercise price per share that is less than the then-existing
exercise price per share of such outstanding Award (other than adjustments
pursuant to Section 8), (2) the Compensation Committee may not cancel any
outstanding Award (whether or not granted under the Plan) and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share less than the then-existing exercise price per share of the cancelled
Award, and (3) the Compensation Committee may not repurchase any outstanding
Award granted under the Plan at a price greater than the current fair market
value of the existing award.  The terms of outstanding awards may not be amended
to reduce the exercise price of outstanding Options or SARs or cancel, exchange,
substitute, buyout or surrender outstanding Options or SARS in exchange for
cash, other awards or Options or SARs with an exercise price that is less than
the exercise price of the original Options or SARs without stockholder approval.

 
(j)
Change in Control. Upon the occurrence of a Change in Control:

 
(1)
Any and all Options and SARs granted hereunder shall become immediately
exercisable.

 
(2)
Any and all Restricted Stock Awards granted hereunder that are not vested at the
time of the occurrence of such Change in Control event shall vest and any
restrictions shall lapse.

 
(3)
Notwithstanding the foregoing, in the event of a Change in Control under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share of Common Stock surrendered pursuant to such Change
in Control (the “Acquisition Price”), then the Compensation Committee may
instead provide that all outstanding Options shall terminate upon consummation
of such Change in Control and that each Participant shall receive, in exchange
therefore, a cash payment equal to the amount (if any) by which (A) the
Acquisition Price multiplied by the number of shares of Common Stock subject to
such outstanding Options (whether or not then exercisable), exceeds (B) the
aggregate exercise price of such Options and (ii) each Participant awarded any
other Award which is denominated in shares of Common Stock (as set forth in the
applicable Award agreement) shall be paid in cash as determined by the Board in
its sole discretion to be consistent with the treatment of Options; provided,
that no duplicative payments shall be made with respect to the SARs issued in
tandem with Options.

 
For purposes of the foregoing, a “Change in Control” shall be deemed to have
occurred if any of the events set forth in any one of the following clauses
shall occur:(i) any Person (as defined in section 3(a)(9) of the Exchange Act,
and as such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding a group of persons including the Participant, is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities representing forty percent or more of the
combined voting power of the Company's then outstanding securities; (ii)
individuals who, as of the effective date of the Plan, constitute the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute a majority thereof (provided, however, that an individual becoming a
director subsequent to the effective date of the Plan whose election, or
nomination for election by the Company's stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
included within the definition of Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual election contest (or such terms used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company); or (iii) the stockholders of the
Company consummate a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent of the
combined voting power of the




--------------------------------------------------------------------------------




voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.
 
10.      Miscellaneous
 
(a)
No Right To Employment or Other Status. No person shall have any claim or right
to be granted an Award, and the grant of an Award shall not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan, except as expressly provided in the
applicable Award.

 
(b)
No Rights As Stockholder. Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

 
(c)
Effective Date and Term of Plan. The Plan shall become effective on the date on
which it is adopted by the Compensation Committee, but no Award granted to a
Participant that is intended to comply with Section 162(m) shall become
exercisable, vested or realizable, as applicable to such Award, unless and until
the Plan has been approved by the Company's stockholders to the extent
stockholder approval is required by Section 162(m) in the manner required under
Section 162(m), including the vote required under Section 162(m). No Awards
shall be granted under the Plan after the completion of ten years from the
earlier of (i) the date on which the Plan was adopted by the Compensation
Committee or (ii) the date the Plan was approved by the Company's stockholders,
but Awards previously granted may extend beyond that date.

 
(d)
Amendment of Plan. The Compensation Committee may amend, suspend or terminate
the Plan or any portion thereof at any time, provided that (i) any “material
revision” to the Plan (as defined in the New York Stock Exchange Listed Company
Manual) must be approved by the Company's stockholders prior to such revision
becoming effective and (ii) to the extent required by Section 162(m), no Award
granted to a Participant that is intended to comply with Section 162(m) after
the date of such amendment shall become exercisable, realizable or vested, as
applicable to such Award, unless and until such amendment shall have been
approved by the Company's stockholders if required by Section 162(m), including
the vote required under Section 162(m).

 
(e)
Governing Law. The provisions of the Plan and all Awards made hereunder shall be
governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.





